Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.

DETAILED ACTION
The Amendment filed November 18, 2022 in response to the Office Action of July 19, 2022 is acknowledged and has been entered. 
Claims 41-43 and 62 have been amended. 
Claims 41-43, 46-59, 62 and 64 are currently being examined. 

Drawings
The drawings are objected to because the Non-Evaluable TIL bars are not visible in replacement Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-43, 46-49, 55-59, 62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020) in view of Shukuya (Shukuya et al., Journal of Thoracic Oncology, 11(7), 976-988, Publication Date: 2016-03-01, of record).
Morgensztern teaches that viagenpumatucel-L bolsters response to nivolumab therapy in advanced lung adenocarcinoma: preliminary data from the DURGA trial, See Title. The DURGA trial is apparently the same trial disclosed in the instant application.
Morgensztern teaches that viagenpumatucel-L (HS-110) is an allogeneic whole-cell vaccine, selected for high expression of adenocarcinoma tumor antigens, transfected to secrete gp96-Ig. Prior studies with HS-110 (and related gp96-Ig vaccines) have shown a correlation between increases in CD8+ tumor infiltrating lymphocytes (TIL) and tumor response. The DURGA trial was designed evaluate the combination of HS-110 and nivolumab, in an attempt to increase tumor inflammation and improve the response rates observed with nivolumab alone, Clinical Trial identifier: NCT02439450, See § Background.
Morgensztern teaches that patients with advanced lung adenocarcinoma (NSCLC as shown by NCT450) who received at least one prior line of therapy were assigned to two cohorts based on baseline levels of TIL in patient biopsies: low TIL (≤10% CD8+ T cells) or high TIL (>10% CD8+ T cells). All patients received standard of care nivolumab 3 mg/kg every 2 weeks and weekly HS-110 for 18 weeks until intolerable adverse events, disease progression, or death. Each 9-patient Phase 1b cohort could be expanded to 30 patients in Phase 2 based on exhibited efficacy. The primary endpoint was safety and tolerability. Biopsies at baseline and Week 10 were used to track changes in TIL and PD-L1 staining. Peripheral blood mononuclear cells (PBMC) were evaluated by flow cytometry for detection of circulating leukocyte subsets. ELISPOT was used to track antigen-specific immune response, See § Methods. 
Morgensztern teaches that HS-110 vaccine and nivolumab combination was well tolerated with a safety profile consistent with single-agent nivolumab. Among the 8 initial patients, only 4 had optimal biopsies which showed 2 patients with high and 2 with low TILs. PD-L1 was >1% in 3 patients. IFNγ ELISPOT assay defined 4 patients as immune responders (doubling of IFNγ-secreting cells after re-stimulation with total vaccine antigen and individual cancer antigens, IR) and 4 patients as non-immune responders (NIR). The overall response rate (ORR) was 50% in the IR patients and 0% in the NIR patients. At the time of the data cutoff, 6 patients remain alive, including the 4 IR patients, with ongoing responses for 150 to 326 days. Patients with objective response also exhibited injection site reactions and maculopapular rash consistent with HS-110 mechanism of action, decreased Myeloid Derived Suppressor Cells (MDSC) in the blood, and increased markers of activated CD8+ T cell subsets by flow cytometry (CD8+CTLA-4+, CD8+Tim3+). Although the pathology specimens were sub-optimal in the two responding patients, the limited tissue available showed lower baseline TILs in both patients, See § Results.  
Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors. See § Conclusion.  
Morgensztern teaches as set forth above. However, Morgensztern does not explicitly teaches that the non-small cell lung cancer (NSCLC) with PD-L1negative status.
Shukuya teaches that nivolumab (an anti PD-1 antibody) is effective in treating NSCLC: the nivolumab group showed longer OS (median 9.2 versus 6.0 months, hazard ratio [HR] = 0.59, 95% confidence interval [CI]: 0.44–0.79, p < 0.001), longer PFS (median 3.5 versus 2.8 months, HR = 0.62, 95% CI: 0.47–0.81, p < 0.001), and a higher RR (20% versus 9%, p = 0.008), See page 979, para. 2.
Shukuya teaches that squamous non-small cell lung cancer (SqNSCLC) patients with PD-L1negative (e.g. <1%, < 5%, <10% expression) status respond to nivolumab treatment. See Table 2. For example, in CheckMate017 study, nivolumab is equally effective in terms of PFS (progression-free survival) and RR (response rate) regardless of PD-L1 expression (<1% vs. ≥1%).
Shukuya teaches that patients who have low or no baseline PD-L1 expression still respond to anti-PD-1/PD-L1 antibodies. These patients should not be excluded. See page 984, § Summary and Future Perspectives.
It would have been prima facie obvious to one of ordinary skillin the art at the time the invention was filed to treat NSCLC patients with a weekly dose of HS-110 for at least 16 weeks and a biweekly dose of an anti-PD-1 antibody (e.g. nivolumab) for at least 16 weeks, as taught by Morgensztern, and to further treat NSCLC patients (e.g. SqNSCLC) with PD-L1negative status, because Shukuya teaches nivolumab is also effective in treating NSCLC patients with PD-L1negative status and Morgensztern teaches HS-110 may have synergistic activity in combination with immune checkpoint inhibitors, one ordinary skilled in the art would have recognized the combination treatment would have improved activity observed with nivolumab alone. One of skilled in the art would have been motivated to find the optimal treatment for NSCLC patients (e.g. SqNSCLC) with PD-L1negative status. Given that that claimed compounds, e.g. HS-100, and anti-PD-1 antibody were known in the art for NSCLC treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.
Regarding claim 47, Morgensztern teaches the dose of nivolumab 3 mg/kg every 2 weeks. However, Morgensztern and NCT450 do not teach the dosage of anti-PD-1 antibody is 240 mg. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Morgensztern and modify the dose of nivolumab based on the weight of the individual given that the dosing of nivolumab is 3 mg/kg, such as for patients weighing 80 kg.
It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
For claims 56-58, Morgensztern teaches T cells activation and doubling of IFNγ-secreting cells with HS-110, so it would have been expected to have the same effect on the NSCLC patients with PD-L1negative status of Shukuya,   
For claims 55, 59, 62, and 64 the combined treatment of Morgensztern and Shukuya is the same (e.g. viagenpumatucel-L + nivolumab) in the same patient population (NSCLC patients with PD-L1negative) and thus would have been expected to result in the same effects on the patients. 

Response to Arguments
For the rejection of claim 41-43, 46-49, 55-59, 62 and 64 under 35 U.S.C. 103 in view of Morgensztern and Shukuya, Applicant argues that:

    PNG
    media_image1.png
    124
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    197
    630
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. As set forth above, Shukuya teaches nivolumab is effective in treating NSCLC patients with PD-L1negative status in in CheckMate017 study and Morgensztern teaches HS-110 may have synergistic activity in combination with immune checkpoint inhibitors, one ordinary skilled in the art would have recognized the combination treatment would have improved activity compared with nivolumab alone. Although, another study (CheckMate057) shows a positive correlation between the efficacy of nivolumab and PD-L1 status, as evidenced by Shukuya, one ordinary skill in the art would still include PD-L1negative patients in an anti-PD-1 treatment (patients who have low or no baseline PD-L1 expression still respond to anti-PD-1/PD-L1 antibodies. These patients should not be excluded. See page 984, § Summary and Future Perspectives). Therefore, unpredictability would have not prevented one ordinary skill in the art to treat PD-L1negative patients with an anti-PD-1 treatment. Morgensztern teaches HS-110 may have synergistic activity in combination with immune checkpoint inhibitors, one ordinary skilled in the art would have recognized the combination treatment would have improved activity compared with nivolumab alone.
Furthermore, in the field of cancer therapy, no treatment has absolute certainty of success for a patient population (e.g. NSCLC PD-L1negative patients). Thus, only a reasonable expectation of success (not absolute) would have motivated an artisan to apply the claimed treatment to PD-L1negative patients. Given that both nivolumab and HS-110 are well-known in the art and have been extensively tested, an ordinary skilled in the art would have would have had a reasonable expectation of success in producing the claimed invention.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020) and Shukuya (Shukuya et al., Journal of Thoracic Oncology, 11(7), 976-988, Publication Date: 2016-03-01, of record), as applied to claims 41-44, 46-49, 55-59, 62 and 64, and further in view of Johnson (Johnson et al., Current Treatment Options in Oncology, 15: 658-669, Publication Date: 2014-08-06, of record).
Morgensztern and Shukuya teach as set forth above. Morgensztern teaches the patients received at least one prior line of therapy, however, Morgensztern does not explicitly teach: wherein the therapy comprises chemotherapy (claim 51).
Johnson teaches that platinum-based chemotherapy has become the standard treatment for advanced non-small cell lung cancer (NSCLC). Although combination platinum-based regimens have been associated with improved survival compared with best supportive care, the median overall survival remain less than one year. See page 659, col. 1, para. 1.
Johnson teaches that an immune checkpoint inhibitor has been used in treatment of NSCLC. See the whole document. 
Johnson teaches that anti-PD1 therapies administered as a single agent therapy in chemotherapy refractory patients produced objective response rates, which were rapid and ongoing. See abstract.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a NSCLC patients who had a prior chemotherapy which are commonly used in treating NSCLC with PD-L1 as taught by Johnson, with a combination therapy of HS-110 vaccine and nivolumab, as taught by Morgensztern because Morgensztern teaches that HS-110 vaccine and nivolumab are safe to use to treat NSCLC patients still have disease progression after receiving a therapy, and Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors, and further to include NSCLC patients with PD-L1negative status, as taught by Shukuya and Morgensztern and Johnson teaches that anti-PD1 therapies administered as a single agent therapy in chemotherapy refractory patients produced objective response rates, which were rapid an ongoing. One of skill in the art would have been motivated to find the optimal treatment for cancers like NSCLC with PD-L1negative status and to expand/improve the application of HS-110. Given that Morgensztern teaches the method of combination and showed safety and efficacy of the combination and potential synergy, one of skill in the art would have had a reasonable expectation of success of reaching the claimed methods.

Response to Arguments
For the rejection of claim 50-54 under 35 U.S.C. 103 in view of Johnson, Morgensztern and Shukuya, Applicant argues that:

    PNG
    media_image4.png
    100
    632
    media_image4.png
    Greyscale

Applicant’s arguments have been considered, but have been found only partially persuasive. The rejection for claims 50, and 52-54 are withdrawn. As set forth above, Morgensztern and Shukuya teach method of claim 41. As set forth above, Johnson teaches treating a NSCLC patient with combination platinum-based regimens and new immune checkpoint inhibitors e.g. nivolumab can unleash suppressed immune responses, thereby preventing cancer from evading immune-mediated destruction. See page 659, col. 2, para. 1. Morgensztern teaches the combination of viagenpumatucel-L (HS-110) and anti-PD-1 antibodies (nivolumab) to treat NSCLC, and further teaches that the combination may have synergistic activity and Johnson teaches that anti-PD1 therapies administered as a single agent therapy in chemotherapy refractory patients produced objective response rates, which were rapid an ongoing. Thus, one of  ordinary skill  in the art would have recognized that the combination treatment might improve treatment effectiveness for NSCLC patients (e.g. NSCLC patients had a prior chemotherapy). Furthermore, based on the teachings for Shukura, an ordinary skilled in the art would have expected that the combination would have been effective to NSCLC patients with PD-L1negative status, as set forth above. The combination of Johnson, Morgensztern and Shukuya would have made the claimed invention obvious for the reasons set forth above. Thus, Applicant’s arguments are not found persuasive. 
The rejections are maintained for the reasons of record.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 50, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020) and Shukuya (Shukuya et al., Journal of Thoracic Oncology, 11(7), 976-988, Publication Date: 2016-03-01, of record), as applied to claims 41-44, 46-49, 55-59, 62 and 64, and further in view of Wang (Wang et al., International Immunopharmacology 46 (2017), 210-219, Publication Date: 2017-03-18).
Morgensztern and Shukuya teach as set forth above. Morgensztern teaches the patients received at least one prior line of therapy, however, Morgensztern does not explicitly teach: wherein the therapy is an immune checkpoint inhibitor therapy (claim 50); or the patient is a poor responder to the immune checkpoint inhibitor therapy (claim 52); or the patient has failed the immune checkpoint inhibitor therapy (claim 53); or wherein the disease in the patient has progresses even when administered the immune checkpoint inhibitor therapy (claim 54).
Wang teaches that PD-1/PD-L1 blockade appears to be a very promising immunotherapy with significant clinical benefits and durable responses in multiple tumor types. However, the effectual clinical benefits of PD-1/PD-L1 blockade are hampered by a high rate of primary resistance, where patients do not respond to PD-1/PD-L1 blockade initially. And more distressingly, most patients eventually develop acquired resistance after an initial response to PD-1/PD-L1 blockade. See Abstract.
Wang teaches that insufficient tumor-infiltrating lymphocytes (TILs) is associated with primary resistance to PD-1/PD-L1 blockade. In addition, severely exhausted CD8+ T cells also affects the efficacy of anti-PD-1 therapy. See Fig. 2, and § 2.1.2. Severely exhausted CD8+ T cells.
Wang teaches that cancer vaccination that primes immune responses with tumor-specific antigens is also regarded as a potential strategy to improve sensitivity to PD-1/PD-L1 blockade.  See p. 218-Future directions. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a NSCLC patients, with a combination therapy of HS-110 vaccine and nivolumab, as taught by Morgensztern,  because Morgensztern teaches that HS-110 vaccine and nivolumab are safe to use to treat NSCLC patients still have disease progression after receiving a therapy, and Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors, and further to include NSCLC patients with PD-L1negative status, as taught by Shukuya and Morgensztern, and further expand the combination therapy to NSCLC patients who had an immune checkpoint inhibitor therapy, or a poor responder to an immune checkpoint inhibitor therapy, or failed at an immune checkpoint inhibitor therapy, or patients has progressed even when administered the immune checkpoint inhibitor therapy, because Wang teaches that many patients would not respond to PD-1/PD-L1 blockade or develop resistance to PD-1/PD-L1 resistance, and insufficient TILs is associated with the resistance, furthermore severely exhausted CD8+ T cells also affects the efficacy of anti-PD-1 therapy and cancer vaccination that primes immune responses with tumor-specific antigens is also regarded as a potential strategy to improve sensitivity to PD-1/PD-L1 blockade; Morgensztern teaches that HS-110 (and related gp96-Ig vaccines) leads to increases in CD8+ tumor infiltrating lymphocytes (TIL) and increased markers of activated CD8+ T cell subsets. See Background and Results. One of ordinary skill in the art would have recognized combination of HS-110 and nivolumab could have overcame resistance to an anti-PD-1/PD-L1 therapy, and improve efficacy of an anti-PD-1/PD-L1 therapy. One of skill in the art would have been motivated to find the optimal treatment for cancers like NSCLC with PD-L1negative status and to expand/improve the application of HS-110. Given that Morgensztern teaches the method of combination and showed safety and efficacy of the combination and potential synergy, one of skill in the art would have had a reasonable expectation of success of reaching the claimed methods.

Conclusion
No claims are allowed.
All other objection and rejection set forth in previous Office Action of July 19, 2022, are hereby withdrawn in view of the claim amendments and Applicant’s argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642